UNITED STATES  SECURITIES AND EXCHANGE COMMISSION  Washington, D.C. 20549 FORM 6-K REPORT OF FOREIGN PRIVATE ISSUER  PURSUANT TO RULE 13a-16 OR 15d-16 UNDER  THE SECURITIES EXCHANGE ACT OF 1934 For the month ofMay 2014 PEARSON plc (Exact name of registrant as specified in its charter)  N/A  (Translation of registrant's name into English)  80 Strand  London, England WC2R 0RL  44-20-7010-2000 (Address of principal executive office)  Indicate by check mark whether the Registrant files or will file annual reports under cover of Form 20-F or Form 40-F:  Form 20-F X Form 40-F  Indicate by check mark whether the Registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934  Yes No X ﻿ PEARSON PLC (the "Company") Notification of PDMR Interest Below are details of an acquisition of American Depositary Receipts ("ADRs") following a reinvestment of dividend under the Company's Employee Stock Purchase Plan in the USA on 13 May 2014:- Name of PDMR No. of ADRs Purchased Percentage of Issued Stock Price per ADR Total Holding Following Notification Total Percentage Following Notification Philip Hoffman 92 0.00001% 0.01291% This notification is made in accordance with DTR 3.1.4R. PEARSON plc  Date:14 May 2014 By: /s/ STEPHEN JONES  Stephen Jones Deputy Secretary
